UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4908



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARQUETTE DAMON EANES,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-04-84)


Submitted:   February 25, 2005            Decided:    March 31, 2005


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. Kasey
Warner, United States Attorney, L. Anna Crawford, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marquette Damon Eanes pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   The district court sentenced Eanes under the federal

sentencing guidelines to eighty-four months in prison.         This

sentence included an enhancement for possessing the firearm in

connection with another felony under U.S. Sentencing Guidelines

Manual § 2K2.1(b)(5) (2002), based on the court’s conclusion at

sentencing that while Eanes possessed the firearm he possessed

crack cocaine for distribution purposes.

          Citing Blakely v. Washington, 124 S. Ct. 2531 (2004),

Eanes argues that his sentence is unconstitutional because it was

based on facts that were neither charged in the indictment nor

proven beyond a reasonable doubt.   He made the same argument in the

district court and was overruled based in part upon this court’s

ruling in United States v. Hammoud, 381 F.3d 316 (4th Cir. 2004),

cert. granted and judgment vacated, 2005 WL 124093 (U.S. Jan. 24,

2005) (No. 04-193).   After Eanes’s sentencing, the Supreme Court

decided United States v. Booker, 125 S. Ct. 738 (2005), and held

that the federal sentencing guidelines scheme, under which courts

were required to impose sentencing enhancements based on facts

found by the court by a preponderance of the evidence, violated the

Sixth Amendment because of its mandatory nature.    Id. at 746, 750

(Stevens, J., opinion of the Court).       The Court remedied the


                              - 2 -
constitutional violation by making the guidelines advisory through

the removal of two statutory provisions that had rendered them

mandatory.   Id. at 746 (Stevens, J., opinion of the court); id. at

756-57 (Breyer, J., opinion of the Court).

           In light of Booker, we find that the district court erred

in sentencing Eanes.     Although Eanes also challenged the district

court’s finding that the circumstances of his arrest, including the

amount of drugs found, does not support application of the USSG

§ 2K2.1(b)(5) enhancement, we conclude that it is not necessary to

resolve that issue prior to remand.       See United States v. Hughes,

2005 WL 628224 *17 n.15 (4th Cir. 2005) (“we do not hold that in

every case involving a Booker issue, this court must first address

alleged   calculation   errors   before   vacating   and   remanding   for

resentencing in light of Booker.”), petition for rehearing filed

Mar. 28, 2005.   Therefore, although we affirm Eanes’s conviction,

we vacate his sentence and remand for proceedings consistent with

Booker. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART,
                                          VACATED IN PART, AND REMANDED




                                 - 3 -